Citation Nr: 0600235	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  02-20 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a greater (compensable) disability rating for 
bilateral flat feet, on appeal from the initial grant of 
service connection.


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1994 to August 
2000.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a December 2001 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.

In March 2004, the Board remanded the claim for further 
evidentiary development.  The case is once more before the 
Board for appellate consideration.


FINDING OF FACT

The veteran's bilateral flat feet are manifested by 
persistent pain, particularly upon prolonged standing and 
walking, but there is no evidence of weight-bearing line over 
or medial to great toe, inward bowing of the tendo Achilles, 
or pain on manipulation and use of the feet, bilateral or 
unilateral.


CONCLUSION OF LAW

The criteria for an initial compensable rating for service-
connected bilateral flat feet have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2005).

Once all pertinent evidence is assembled, a determination as 
to whether the preponderance of the evidence favors, or is 
against, the claim must be made.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2005); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  If the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon the lack of 
usefulness of the affected part or systems.  The evaluation 
of the same disability or manifestations under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2005).  
Rather, the veteran's disability will be rated under the 
diagnostic code which allows the highest possible evaluation 
for the clinical findings shown on objective examination.

As for pertinent VA rating criteria, 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2005) evaluates acquired flatfoot.  
Diagnostic Code 5276 provides for a noncompensable rating 
where symptoms are mild, and relieved by a built-up shoe or 
arch support.  A 10 percent rating is assigned where flatfoot 
is moderate, with weight-bearing line over or medial to the 
great toe, inward bowing of the tendo Achilles, pain on 
manipulation and use of the feet, either bilateral or 
unilateral.  For severe flatfoot with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities, 20 and 30 percent ratings 
(unilateral and bilateral, respectively) are assigned.  For 
pronounced flatfoot with marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shows or appliance, 30 and 50 percent 
ratings (unilateral and bilateral, respectively) are 
assigned.

The veteran's service medical records indicate that he was 
diagnosed with bilateral pronation syndrome in March 2000.  
Clinical evaluation of his feet upon separation found them 
abnormal and the veteran was diagnosed with bilateral pes 
planus.  See May 2000 separation examination report.  A VA 
compensation and pension (C&P) examination conducted in 
December 2000 diagnosed the veteran with bilateral flat feet, 
with the left worse than the right.  An RO rating decision 
dated December 2001 granted service connection for bilateral 
flat feet and assigned a noncompensable rating, effective 
August 1, 2000, the date of separation from service.  As 
noted above, the veteran perfected an appeal of this 
decision.

Subsequent medical records include a February 2002 review of 
systems.  The veteran reported tired feet, the left worse 
than the right.  Marked pes planus was noted.  The veteran 
was diagnosed with pronation and pes planus and was given 
first-step inserts and told to return for orthotics as needed 
in the future.  See February 2002 review of systems report.  
There is no evidence of record signifying that orthotics were 
ever prescribed to the veteran.

The record indicates that the RO scheduled two VA 
compensation and pension (C&P) podiatry examinations, as was 
required by the Board's March 2004 remand decision.  The 
veteran failed to report to both scheduled exams, although he 
was notified that a failure to report without good cause may 
result in a denial of his claim.  See March 2004 Board 
decision; June 2004 VA Form 119; December 2004 VA printout.  
The veteran did submit a statement in July 2004 informing the 
RO of a change of address and indicating that he had not 
received notice of his scheduled examination until a month 
after it was scheduled.  See July 2004 letter from veteran.  
There is no explanation from the veteran regarding the 
December 2004 VA C&P examination he did not attend, and the 
record indicates that the RO directed all subsequent 
correspondence to the new address provided by the veteran.  

As noted above, this appeal arises from the RO's December 
2001 rating decision, which granted service connection for 
flat feet and assigned an initial noncompensable disability 
rating effective August 1, 2000.  In evaluating the veteran's 
disability, the Board has reviewed and considered all of the 
evidence in the veteran's claims folder.  As this appeal 
arises from the initial disability evaluation assigned for 
this service-connected disability, the Board has considered 
whether a "staged" rating is appropriate.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The record, however, 
does not support assigning different percentage disability 
ratings during the period in question.  

The veteran reports that if he stays on his feet for a full 
eight hour day, the pain causes him to limp.  He contends 
that the pain fluctuates depending on his activities, and 
indicates that he had to leave two civilian jobs due to the 
fact that he could not stand up and carry tools and parts.  
See January 2002 Notice of Disagreement (NOD).  The veteran 
reports that he is employed in the computer business and 
indicates that he still must lift objects, which causes his 
feet to hurt.  He states that he is unable to take jobs that 
require heavy lifting, and that even arch supports do not 
fully ease the pain.  Lastly, the veteran maintains that a 10 
percent rating should be assigned for his feet.  See November 
2002 VA Form 9. 

The Board finds that a rating higher than the zero percent 
currently assigned is not warranted.  None of the evidence of 
record indicates that the veteran suffers from moderate flat 
foot, with weight-bearing line over or medial to the great 
toe, inward bowing of the tendo Achilles, or pain on 
manipulation and use of the feet, either bilateral or 
unilateral.  In fact, the December 2000 VA C&P examination 
found Achilles tendon alignment was good with and without 
weight bearing.  Furthermore, there was no painful motion or 
tenderness, no device was required for ambulation, and the 
veteran's posture and gait were within normal limits.  See 
December 2000 VA C&P exam report.

The Board has also considered whether the veteran's service-
connected bilateral flat feet may be rated under other 
Diagnostic Codes relating to the feet.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Most of these diagnostic 
codes, however, are simply not applicable to the veteran's 
service-connected disability.  It is neither contended nor 
shown that the veteran's service-connected disability 
involves bilateral weak foot (Diagnostic Code 5277), claw 
foot (Diagnostic Code 5278), anterior metatarsalgia 
(Diagnostic Code 5279), hallus valgus or hallux rigidus 
(Diagnostic Codes 5280 and 5281), hammer toe (Diagnostic Code 
5282) or malunion or nonunion of the tarsal or metatarsal 
bones (Diagnostic Code 5283). 

Additionally, the Board has considered whether this case 
presents other evidence that would support a higher rating on 
the basis of functional limitation due to weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of a claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  The most recent (December 2000) VA 
examination found the veteran's posture and gait within 
normal limits, although it was noted that the veteran had 
limited function of prolonged standing and prolonged walking.  
No painful motion or tenderness was noted, and the Achilles 
tendon alignment was good both with and without weight 
bearing.  An addendum to the original report noted that x-
rays of the right foot showed low end of normal calcaneal 
pitch, but was otherwise normal.  The examiner stated that 
the x-ray did not change the diagnosis or report of 
functional limitations.  Nor did the examiner find any 
evidence of pain, fatigue, weakness, lack of endurance or 
incoordination of the feet.  The Board acknowledges the 
veteran's complaint that his feet are painful and has taken 
the effects of pain into consideration in rating the 
disability.  The Schedule, however, does not require a 
separate rating for pain.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).  In addition, the Board places the greatest 
probative weight on the clinical findings reported by medical 
examiners trained to evaluate the nature and severity of the 
veteran's disability.

Finally, the evidence as a whole does not suggest that this 
case presents so exceptional or unusual a disability picture 
such that the veteran is unable to secure and follow 
substantially gainful employment, or otherwise render a 
schedular rating impractical.  There is no evidence that he 
has been hospitalized or become unemployed during the appeal 
period.  Accordingly, the Board is of the opinion that 
referral of the claim to the Director of Compensation and 
Pension for extraschedular evaluation is not warranted under 
38 C.F.R. § 3.321(b) (2005).

In so holding, the Board has closely reviewed the claims 
folder to ensure that the duty to assist and notify 
provisions of the Veteran's Claims Assistance Act of 2000 
(VCAA) have been satisfied.  In pertinent part, this law 
defines VA's notice and duty to assist requirements in the 
development of certain claims for benefits.  See 38 U.S.C.A. 
§ 5102, 5103, 5103A and 5107 (West 2002).  
 
The United States Court of Appeals for Veterans Claims (CAVC) 
has emphasized that the provisions of the VCAA impose new 
notice requirements on the part of VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Specifically, VA has a 
duty to notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  
 
The veteran's appeal originates from a claim filed in June 
2000 for entitlement to service connection for, among other 
things, flat feet.  An RO letter dated May 21, 2001 advised 
the veteran of the evidence and/or information deemed 
necessary to substantiate the claim, and the relative duties 
on the part of himself and VA in developing the claim.  See 
38 U.S.C.A. § 5103 (West 2002).  The RO granted service 
connection for bilateral flat feet in December 2001, and 
awarded a zero percent evaluation effective August 1, 2000. 

The veteran filed an NOD with respect to the December 2001 
rating decision, contending that he should have been awarded 
a compensable rating.  In September 2002, the RO issued the 
veteran a Statement of the Case (SOC), which denied a 
compensable disability rating for bilateral flat feet.  The 
SOC advised the veteran of the reasons and bases for its 
denial, specifically advising the veteran that his symptoms 
more nearly approximate the criteria for a noncompensable 
rating.  The RO provided the schedular criteria for acquired 
flat foot found at 38 C.F.R. § 4.71a, Diagnostic Code 5276.  
The SOC also provided the veteran the full citation of 
38 C.F.R. § 3.159 regarding VA's regulatory definitions of 
the duty to assist and notify provisions of the VCAA.  VA's 
General Counsel has concluded that, where a section 5103 
notice was provided for the initial claim for benefits, an 
additional section 5103 notice was not required when the 
appeal stemmed from an NOD with respect to a downstream 
element of the claim.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  
The Board is bound to follow this precedent opinion.  
38 U.S.C.A. § 7104(c) (West 2002).  
 
Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done - irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication - the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was, at most, harmless.  
See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  There is no indication that any 
aspect of the VCAA compliant language that may have been 
issued post-adjudicatory has prevented the veteran from 
providing evidence necessary to substantiate his claim and/or 
affected the essential fairness of the adjudication of the 
claim.  Additionally, the veteran has not pleaded with any 
specificity that a notice deficiency exists in this case.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained the veteran's service medical records as well as VA 
medical records.  The veteran has not authorized VA to obtain 
any further evidence and/or information on his behalf.  The 
RO also afforded the veteran a VA examination and attempted 
to provide an additional examination pursuant to the Board's 
remand decision.  In its totality, the lay and medical 
evidence of record provides the necessary information to 
decide the case.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 4.2 (2005).
 
Thus, on appellate review, the Board finds no area in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) (the Board must 
consider whether a claimant will be prejudiced by addressing 
a question that has not been addressed by the RO); VAOPGCPREC 
16-92 (July 24, 1992).


ORDER

A compensable disability evaluation for service-connected 
bilateral flat feet is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


